NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 31, 2010*
                                   Decided April 6, 2010

                                           Before

                          MICHAEL S. KANNE, Circuit Judge

                        ILANA DIAMOND ROVNER, Circuit Judge

                          DIANE P. WOOD, Circuit Judge
No. 09‐3523

CORNELIUS R. MADDOX,                                Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Eastern District of
                                                    Wisconsin.
       v.
                                                    No. 08‐C‐521
DONALD JONES, et al.
    Defendants‐Appellees,                           William C. Griesbach,
                                                    Judge.

                                        O R D E R
       Unexpected complications during a dental procedure left Wisconsin inmate
Cornelius Maddox in significant pain.  He filed suit under 42 U.S.C. § 1983 against six
current or former employees of the Wisconsin Department of Corrections, claiming that
delays in treatment and pain management caused him needless suffering in violation of the




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Accordingly, the appeal is submitted on the briefs and the record.  See FED. R.
APP. P. 34(a)(2)(c). 
No. 09‐3523                                                                              Page 2

Eighth Amendment.  The district court granted summary judgment in favor of the
defendants.  We affirm.  

       The relevant facts, which we construe in a light favorable to Maddox, begin with
what was supposed to be a routine tooth extraction.  Dr. Donald Jones, the prison’s resident
dentist, attempted to remove one of Maddox’s wisdom teeth but stopped short when he
caught sight of the nerve roots, which he said were splayed across the tooth like a
“grappling hook.”  Extraction, he determined, could damage the jaw, so Dr. Jones cancelled
the procedure and referred Maddox to an oral surgeon.  For pain or swelling in the
meantime, he prescribed Ibuprofen. 

        The parties dispute the condition in which Dr. Jones left the site of the failed
extraction.  There is agreement that he cut open the gum tissue and loosened the tooth, but
where Dr. Jones insists he did not use a drill during the procedure, Maddox says he heard a
drilling device and that he left with a large hole in his tooth, his gum tissue still exposed. 
Maddox claims that the area around his tooth grew infected within four days of the
procedure.  He provides details in an affidavit, describing extreme pain, swelling, and pus. 
His affidavit also describes a foul odor emanating from his mouth, further evidence in his
mind that the site was infected.  Several inmates who observed Maddox during this period
submitted affidavits describing similar symptoms. 

       On July 17, 2006, four days after the procedure, Maddox filed a Dental Service
Request (DSR) complaining that his mouth was infected and requesting emergency
treatment.  Dr. Jones was off work from July 17 to July 24, and it was the prison’s policy at
the time that only dentists could review DSRs.1  As a result, though it was received and time
stamped the following day, the DSR was not prioritized, and Maddox did not receive a
formal response from the dental unit until Dr. Jones returned on July 24, at which time an
appointment was scheduled for the next day. 

        Meanwhile, Maddox complained about his condition to Sgt. Laufenberg, a member
of the prison’s security staff.  He says he saw Sgt. Laufenberg use the phone to relay his
complaints to the dental department and the health services unit.  Based on these calls,
Maddox contends that his condition and request for immediate medical attention were
known by three members of the medical staff—Brooke Bodart, a dental hygienist at the


       1
        A policy vesting dentists with sole authority to review dental service requests
would seem to invite disaster where, as here, an extended period of time passes with  no
dentist on site.  Although the prison avoided a constitutional violation on this record, the
consequences could have been far more serious. 
No. 09‐3523                                                                              Page 3

prison; Stephanie Sequin, a former nurse at the prison, now deceased; and Richard Heidorn,
a physician at the prison.  

       When Dr. Jones next saw Maddox on July 25,  he acknowledged that the surgery site
had been healing slowly, but concluded it was not infected.  To advance the healing, he
prescribed penicillin, which by Maddox’s own account was successful, though Maddox
claims he remained in pain until after his eventual oral surgery on August 11, when he was
prescribed stronger pain medication.

        Maddox’s Eighth Amendment claim survived initial screening but was ultimately
defeated on summary judgment.  The district court had allowed Maddox to proceed against
Jones, Sequin, and Bodart on the theory that they knowingly deprived him of medical
attention; and against Jeananne Zwiers, the director of the prison’s Health Services Unit,
and William Pollard, the warden, on the theory that they had personal knowledge that he
was experiencing pain and failed to intervene.  The court, however, went on to grant
summary judgment in favor of all of the defendants.  The court’s ruling rested primarily on
its conclusion that Maddox had not shown that he suffered a serious injury by the delay in
dental treatment.  It reasoned that if there was no infection when Dr. Jones inspected the
surgical site on July 24, there likely was no infection when Maddox complained to
authorities a week earlier.  Without proof of an infection, the court explained, Maddox
could not show that prison officials disregarded a serious risk to his health.  

        On appeal, Maddox first challenges the district court’s conclusion that he was never
in serious need of medical attention.  Resting on his affidavits and those of his fellow
inmates, he argues that a fact question exists over whether the pain in his mouth, coupled
with a potential infection, amounted to an objectively serious medical need.  His position is
defensible, see Board v. Farnham, 394 F.3d 469, 480 (7th Cir. 2005) (affirming summary
judgment for inmate who submitted evidence that he suffered dental problems after being
deprived of toothpaste for three weeks); Hartsfield v. Colburn, 371 F.3d 454, 457‐58 (8th Cir.
2004) (reversing summary judgment in favor of jail physician and nurse where evidence
showed six‐week delay in dental treatment caused pain and infection); Boyd v. Knox, 47 F.3d
966, 969 (8th Cir. 1995) (vacating grant of summary judgment for dentist who waited three
weeks before referring inmate with infected wisdom tooth), and we are not persuaded by
the district court’s gratuitous comment that infections “would not establish (or even hint at)
deliberate indifference [because they] occur all the time, and the United States Constitution
was not drafted and ratified in order to prevent them.”  Countless cases says otherwise.  See
E.g., Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 832 (7th Cir. 2009) (prisoner could
state an Eighth Amendment claim against hospital officials by alleging that they failed to
treat his arm, resulting in severe pain and infection); Gil v. Reed, 381 F.3d 649, 662 (7th Cir.
2008) (reversing summary judgment in favor of physician who failed to dispense antibiotics
to prisoner who needed the drugs to treat an infection).
No. 09‐3523                                                                              Page 4


        But even if we were to assume that Maddox’s condition was sufficiently serious, he
still must meet his burden of production on the issue of deliberate indifference.  Gayton v.
McCoy, 593 F.3d 610, 620 (7th Cir. 2010).  To demonstrate deliberate indifference, he must
show that the defendants were subjectively aware of a serious risk to his health and either
knowingly or recklessly disregarded it.  Estelle v. Gamble, 429 U.S. 97, 104 (1976); Knight v.
Wiseman, 590 F.3d 458, 463 (7th Cir. 2009).  

        We turn first to Maddox’s claim against Dr. Jones.  Maddox renews his argument
that the condition in which Dr. Jones left his tooth is evidence from which a trier of fact
could infer deliberate indifference.  It was reckless, he contends, for Dr. Jones to send him
away with an exposed tooth and no means of countering a potential infection.  Worse yet,
he points out, Dr. Jones left for a week knowing that his patients would not have access to
dental treatment in his absence.  

        The record evidence is insufficient to support an inference that Dr. Jones consciously
disregarded a substantial risk to Maddox’s health.  Although Maddox contends that his
untreated tooth condition should have alerted Dr. Jones to the seriousness of the situation,
an official’s failure to address an apparent risk of harm does not give rise to an Eighth
Amendment violation.  See Farmer v. Brennan, 511 U.S. 825, 838 (1994); Anderson v. Cornejo,
355 F.3d 1021, 1027 (7th Cir. 2004).  Instead, “the official must both be aware of facts from
which the inference could be drawn that a substantial risk of serious harm exists, and he
must also draw the inference.”  Farmer, 511 U.S. at 838.  Nor does the record suggest that a
risk of serious harm was apparent from the outset.  Maddox admits that his tooth was not
infected when he left Dr. Jones’s office on July 13, and the record does not reflect that he
complained of pain until four days later.  By then, however, Dr. Jones had left for the week,
and he did not receive Maddox’s request for treatment until he returned.  By Maddox’s own
account, Dr. Jones upon reviewing the DSR promptly scheduled an appointment and
treated Maddox the following day.  Maddox’s argument that Dr. Jones should have
prescribed antibiotics beforehand is at best a claim of malpractice, which does not violate
the Eighth Amendment.  Norfleet v. Webster, 439 F.3d 392, 396 (7th Cir. 2006). 

       Maddox also challenges the district court’s grant of summary judgment in favor of
Dr. Heidorn, Nurse Sequin, and dental hygienist Bodart.  He argues that all three officials
were aware of a serious risk to his health and yet failed to take steps to address it.  The
primary evidence he offers against the three officials is his own affidavit recounting Sgt.
Laufenberg’s assurance that his complaints were relayed to employees in the dental and
health units.  But Sgt. Laufenberg’s representations to Maddox about what information was
relayed in his phone conversations are inadmissable hearsay and may not be relied upon to
No. 09‐3523                                                                              Page 5

defeat summary judgment.2  FED. R. EVID. 802; Haywood v. Lucent Tech., Inc., 323 F.3d 524,
533 (7th Cir. 2003); see also Collins v. Seeman, 462 F.3d 757, 760 n.1 (7th Cir. 2006).  Maddox
tries to sidestep this evidentiary hurdle by arguing that he “observed” Sgt. Laufenberg on
the phone with medical officials, but observations cannot verify the contents of a phone
conversation. 
  
        Maddox argues that there is other evidence in the record that raises a fact question
about whether Heidorn and Sequin harbored culpable states of mind.  Regarding Nurse
Sequin, Maddox refers to, somewhat ambiguously, a medical record reflecting that she
refilled his Ibuprofen prescription two days after he first requested medical attention.  But
from this it cannot be inferred that Nurse Sequin knew the reason he needed Ibuprofen, or,
more importantly, that the Ibuprofen would be inadequate.  See Collins, 462 F.3d at 761.  For
much the same reason, Maddox cannot show deliberate indifference on the part of Dr.
Heidorn, whose only connection to this case is a form he completed on July 17, 2006,
referring Maddox to an oral surgeon.  The form does not specify the purpose of the
appointment and provides no details suggesting that Dr. Heidorn knew Maddox was in
serious pain.    

        As for hygienist Bodart, Maddox argues that the district court should have inferred
deliberate indifference from a time stamp on his DSR dated July 18, 2006, presumably a day
she was on call.  As Maddox tells it, Bodart received the DSR, stamped it, and then filed it
away without notifying health services.  This, he argues, was sufficient to create a question
of fact about her culpability.  We disagree.  Maddox does not dispute that under the policy
in place at the time, only a dentist could schedule DSRs and assign them priority.  Bodart
could stamp incoming DSRs to verify receipt, but she had no authority to review them. 
Absent any evidence that she reviewed the DSR (in contravention of prison policy), the
limited scope of her authority negates any inference of her culpability.  See Norfleet, 439 F.3d
at 397 (low‐level employee’s adherence to prison policy concerning pain relievers could not
support an inference of deliberate indifference); see also Camberos v. Branstad, 73 F.3d 174,
177 (8th Cir. 1995). 




       2
        The hearsay problem is worse than Maddox lets on to.  He claims that Sgt.
Laufenberg “relayed” his complaints to health officials, but the prison’s complaint examiner
reported, and Maddox does not dispute, that Sgt. Laufenberg was actually working through
an intermediary, Officer Kennedy.  Officer Kennedy was the official in contact with health
services, and Maddox would need his statements, along with Sgt. Laufenberg’s, in order to
demonstrate which officials knew what.  See United States v. Polson, 285 F.3d 563, 567 (7th
Cir. 2002). 
No. 09‐3523                                                                                 Page 6

        Maddox’s claims against Zwier and Pollard fare no better.  Even if he had evidence
of constitutional violations on the part of the prison medical staff, Zwier and Pollard could
be held liable only if they knew Maddox’s condition was serious and yet disregarded it. 
Steidl v. Fermon, 494 F.3d 623, 631 (7th Cir. 2007); Jones v. City of Chicago, 856 F.2d 985, 992‐93
(7th Cir. 1988).  But Zwier asserted in an affidavit that her only involvement in this matter
was being copied on an internal grievance on July 27.  By that point, Maddox had been
treated by Dr. Jones, and Zwier’s follow‐up inquiries with Nurse Sequin did not reveal a
need for further  intervention.  As for Pollard, nothing in the record suggests that he was
aware of Maddox, let alone his health status. 
                                                                                        
                                                                                        AFFIRMED.